          UNITED STATES COURTS FOR THE NINTH CIRCUIT

             DESIGNATION OF A DISTRICT JUDGE
FOR SERVICE IN ANOTHER DISTRICT WITHIN THE NINTH CIRCUIT


                For the Purpose of Presiding Over a Specific Case



      Pursuant to 28 U.S.C. ' 292(b), I hereby designate the Honorable Stan
Bastian, United States District Judge for the Eastern District of Washington to
perform the duties of United States District Judge temporarily for the District of
Nevada for the specific case Frank M. Peck v. Jennifer A. Dorsey, et. al., Case No.
19-cv-01023.




October 22, 2019
                                              Sidney R. Thomas
                                              Chief Judge



cc:   Hon. Stan Bastian
      Hon. Thomas Rice, Chief Judge, Eastern District of Washington
      Hon. Miranda Du, Chief Judge, District of Nevada
      Sean McAvoy, Clerk of Court, Eastern District of Washington
      Debra Kempi, Clerk of Court, District of Nevada
